Name: 93/53/EEC: Commission Decision of 21 December 1992 setting up a scientific committee for designations of origin, geographical indications and certificates of specific character
 Type: Decision
 Subject Matter: EU institutions and European civil service;  marketing;  agricultural structures and production;  foodstuff;  research and intellectual property;  agricultural activity
 Date Published: 1993-01-21

 Avis juridique important|31993D005393/53/EEC: Commission Decision of 21 December 1992 setting up a scientific committee for designations of origin, geographical indications and certificates of specific character Official Journal L 013 , 21/01/1993 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 48 P. 0018 Swedish special edition: Chapter 3 Volume 48 P. 0018 COMMISSION DECISION of 21 December 1992 setting up a scientific committee for designations of origin, geographical indications and certificates of specific character(93/53/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas within the framework of Community protection of designations of origin and geographical indications, registration thereof may involve examining problems concerning the generic nature of a name and the factors to be taken into account when defining the designation of origin and geographical indication for agricultural products and foodstuffs, on the one hand, and the application of criteria regarding fair competition in commercial transactions and the danger of confusing consumers within the meaning of Articles 13 and 14 of Council Regulation (EEC) No 2081/92 (1) in cases where there is a conflict between the designation of origin or geographical indication and the trademark, homonyms or existing products which are legally marketed, on the other hand; Whereas within the framework of Community protection of certificates of specific character, registration thereof may involve examining problems concerning assessment of the traditional nature of agricultural products and foodstuffs; Whereas the search for solutions to such problems requires the assistance of highly qualified experts with legal or agricultural backgrounds, and particularly with knowledge of intellectual property rights; Whereas it is therefore appropriate to set up a scientific committee to assist the Commission, HAS DECIDED AS FOLLOWS: Article 1 A scientific committee, hereinafter called 'the Committee', is hereby established to assist the Commission. Article 2 The task of the Committee shall be to examine, at the request of the Commission, all technical problems relating to the application of Regulation (EEC) No 2081/92 and Council Regulation (EEC) No 2082/92 (2) with regard to the registration of names of agricultural products and foodstuffs and cases of conflict between Member States, in particular: 1. the factors to be taken into account when defining geographical indications and designations of origin and exceptions thereto, particularly exceptional reputation and renown; 2. generic nature; 3. the assessment of traditional nature; 4. the assessment of criteria regarding fair competition in commercial transactions and the risk of confusing consumers in cases of conflict between the designation of origin or geographical indication and the trademark, homonyms or existing products which are legally marketed. Article 3 1. The members of the Committee shall be appointed by the Commission from among highly-qualified experts with competence in the fields referred to in Article 2. 2. The Committee shall consist of seven members and seven alternate members authorized to participate in the meetings. Article 4 1. The Committee shall elect a Chairman and a Vice-Chairman from among its members. They shall be elected on the basis of a simple majority. 2. The Commission shall provide the secretariat of the Committee. Article 5 The Committee's proceedings shall be valid only when all its members are present. The Committee shall give a favourable opinion when votes in favour exceed votes against. Where votes in favour and against are equal, abstention shall be considered as a vote in favour. Article 6 1. Members shall be appointed for a term of five years, which term shall be renewable. However, the terms of office of the Chairman and Vice-Chairman shall be of two years. They may not be re-elected immediately after having performed their duties for two consecutive two-year periods. Members shall not be remunerated for their services. 2. Upon the expiry of the period of five years or two years, as the case may be, the members, Chairman and Vice-chairman shall remain in office until they are replaced or their appointments are renewed. 3. Where a member, Chairman or Vice-Chairman is unable to carry out his duties or in the event of his resignation, he shall be replaced for the remaining period of his term of office, in accordance with the procedure provided for in Articles 3 and 4, as the case may be. Article 7 1. The Committee shall meet at the request of a representative of the Commission. 2. The Commission's representative and officials and other servants of the Commission concerned shall attend the meetings of the Committee. 3. The Commission's representative may invite leading figures with special qualifications in the subjects under study to attend these meetings. Article 8 1. The proceedings of the Committee shall relate to matters on which the Commission has requested an opinion. The Commission may specify a period within which such opinion must be delivered. 2. Where the opinion requested is the subject of unanimous agreement by the members of the Committee, they shall establish their joint conclusions. Failing unanimity, the various positions adopted during the proceedings shall be entered in a report drawn up under the responsibility of the Committee's secretariat. Article 9 Where the Commission's representative informs members of the Committee that the opinion requested relates to a subject of a confidential nature, such members shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 208, 24. 7. 1992, p. 1. (2) OJ No L 208, 24. 7. 1992, p. 9.